DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of Claims 4, 11 and 16-19 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.
With respect to Applicant’s amendment of Claims 3-4, 9-14 and 18 with regards to 35 U.S.C. 112(b), the claim rejections with respect to the same have been withdrawn.
With respect to Applicant’s amendment and remarks, as well as the below Examiner’s amendment, of Claim 1 with regards to 35 U.S.C. 112(f), Claims 1-5 and 7 are no longer interpreted under 35 U.S.C. 112(f). The amended language of Claim 1 recites, “a controller comprising hardware, the controller being electrically connected to the communication interface”. The Office notes that it is clear from the amended claim language that the term “controller” can no longer be interpreted as a substitute for the term "means" that is a generic placeholder, as the amended claim language recites a specific structural meaning for performing the claimed function. Therefore the “controller” limitation of Claim 1 does not meet the first prong of the 3-prong analysis and as such is no longer interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant’s arguments, see Pages 10-14 of the Remarks filed March 17, 2022, with respect to claims 1-19 have been fully considered and are persuasive.  The rejections of claims 1-19 have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an image forming part configured to form an image based on image forming data” in Claim 6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, the corresponding structure for the “image forming part” is described in at least Paragraph [0094] of the Applicant’s specification.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Seth Weinfeld (Reg. No. 50,929) on July 6th, 2022 and July 13th, 2022.

The application has been amended as follows: 
1.	(Currently Amended) An information processing device comprising:
	a display;
	a communication interface; and
	a controller comprising hardware, the controller being electrically connected to the communication interface,
	the controller being configured to perform:
	downloading and analyzing software to extract access destinations included in the downloaded software in response to receiving, via the communication interface, an installation or update request;
	obtaining access destination information from a storage;
	determining whether a new access destination is included in the downloaded software by comparing the extracted access destinations with the obtained access destination information
	when it is determined that a new access destination is included in the downloaded software and a condition is not satisfied, displaying an approval screen prompting a user to approve installation of the downloaded software prior to installation; and
	when it is determined that a new access destination is not included in the downloaded software, installing the downloaded software without displaying the approval screen.  

2.	(Currently Amended) The information processing device according to claim 1, wherein the condition is a same domain name, wherein, in the determining, 
 	the controller is configured to: determine whether a new domain name is included in the downloaded software by comparing domain names in the extracted access destinations with domain names in the obtained access destination information
		when it is determined that a new domain name is included in the downloaded software, the condition is not satisfied and the approval screen is displayed; and
		when it is determined that a new domain name is not included in the downloaded software, the condition is satisfied and the displaying of the approval screen is omitted.

3.	(Currently Amended) The information processing device according to claim 1, 
	wherein the controller is configured to:
		obtain, in the obtaining the access destination information, a whitelist comprising access destinations access is permitted; and
		when it is determined that any new access destination that is not included in the whitelist is included in the downloaded software, the condition is not satisfied and the approval screen is displayed; and 
	when it is determined that all new access destinations included in the downloaded software are included in the whitelist, the condition is satisfied, and the displaying of the approval screen is omitted.

5.	(Currently Amended) The information processing device according to claim 1, wherein the condition is related to data transmission, and
	wherein the controller is configured to display the approval screen when [[a]] the new access destination is included in the downloaded software and data transmission to the new access destination would be executed if the downloaded software would be executed after installation.

7.	(Currently Amended) The information processing device according to claim 1, wherein the condition is [[to]] related to changing settings, and
	wherein the controller is configured to display the approval screen when [[a]] the new access destination is included in the downloaded software and if the downloaded software would be executed after installation, the downloaded software would access the new access destination and change setting of the information processing device.

8.	(Currently Amended) A method of installing software in an information processing device having a display and a communication interface,
	the method including:
	downloading and analyzing software to extract access destinations included in the downloaded software in response to receiving, via the communication interface, an installation or update request;
	obtaining access destination information from a storage;
	determining whether a new access destination is included in the downloaded software by comparing the extracted access destinations with the obtained access destination information
	when it is determined that a new access destination is included in the downloaded software and a condition is not satisfied, displaying an approval screen to prompt a user to approve installation of the downloaded software prior to installation; and
	when it is determined that a new access destination is not included in the downloaded software, installing the downloaded software without displaying the approval screen.  

9.	(Currently Amended) The method according to claim 8, wherein the condition is a same domain name, wherein the determining includes
determining whether determining whether a new domain name is included in the downloaded software by comparing domain names in the extracted access destinations with domain names in the obtained access destination information
		when it is determined that a new domain name is included in the downloaded software, the condition is not satisfied and the approval screen is displayed; and
		when it is determined that a new domain name is not included in the downloaded software, the condition is satisfied and the and the displaying of the approval screen is omitted.

10.	(Currently Amended) The method according to claim 8, 
	the obtaining includes obtaining a whitelist comprising access destinations access is permitted; and
	when it is determined that any new access destination that is not included in the whitelist is included in the downloaded software, the condition is not satisfied and the approval screen is displayed; and		
	when it is determined that all new access destinations included in the downloaded software are included in the whitelist, the condition is satisfied and the displaying of the approval screen is omitted.

12.	(Currently Amended) The method according to claim 8, wherein the condition is related to data transmission, and 
	the approval screen is displayed when the [[a]] new access destination is included in the downloaded software and data transmission to the new access destination would be executed if the software would be executed after installation.

13.	(Currently Amended) The method according to claim 8, wherein the condition is related to image formation,
	wherein, when the downloaded software is executed after installation, the displaying of the approval screen is omitted if [[the]] image forming data from an access destination included in the downloaded software is received and an image is formed by an image forming part of the information processing device based on the received image forming data.

14.	(Currently Amended) The method according to claim 8, wherein the condition is related to changing settings and 
	 the approval screen is displayed when the [[a]] new access destination is included in the downloaded software and if the downloaded software would be executed after installation, the downloaded software would access the new access destination and change setting of the information processing device.

15.	(Currently Amended) A non-transitory computer-readable recording medium for an information processing device provided with a display, a communication interface and a controller, the recording medium storing instructions which cause, when executed by the controller, the information processing device to perform:
	downloading and analyzing software to extract access destinations included in the downloaded software in response to receiving, via the communication interface, an installation or update request; 
	obtaining access destination information from a storage;
	determining whether a new access destination is included in the downloaded software by comparing the extracted access destinations with the obtained access destination information
		when it is determined that a new access destination is included in the downloaded software and a condition is not satisfied, displaying an approval screen to prompt a user to approve installation of the downloaded software prior to installation; and
		when it is determined that a new access destination is not included in the downloaded software, installing the downloaded software without displaying the approval screen.  

17.	(Currently Amended) The non-transitory computer-readable recording medium according to claim 15, 
 	wherein the instructions further cause, when executed by the controller, the information processing device to perform in the obtaining:
	obtaining a whitelist comprising access destinations access is permitted; and
	when it is determined that any new access destination that is not included in the whitelist is included in the downloaded software, the condition is not satisfied and the approval screen is displayed; and
	when it is determined that all new access destinations included in the downloaded software are included in the whitelist, the condition is satisfied and the displaying of the approval screen is omitted.

19.	(Currently Amended) The non-transitory computer-readable recording medium according to claim 15,
	wherein the condition is related to data transmission and 
	wherein the instructions further cause, when executed by the controller, the information processing device to display the approval screen when the [[a]] new access destination is included in the downloaded software and data transmission to the new access destination would be executed if the downloaded software would be executed after installation.

With regard to the claims not specifically recited above, the status and content of these claims remains unchanged from the most recently filed set of claims dated March 17, 2022.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel device and method for conditionally installing software.  More specifically, the independent claims recite software installation steps which comprise downloading and analyzing software to extract included access destinations, obtaining additional access destination information from a storage, determining whether a new access destination is included in the downloaded software by comparing the extracted access destinations with the access destinations obtained from the storage, when it is determined that a new access destination is included in the downloaded software and a condition is not satisfied, displaying an approval screen prompting a user to approve installation of the downloaded software, and when it is determined that a new access destination is not included in the downloaded software, installing the downloaded software without displaying the approval screen.
The prior art does not teach or render obvious: a method or system which modifies the installation process, i.e. by either prompting or not prompting a user with an approval screen, based on a comparison of extracted access destination information from downloaded software with access destination information obtained from a storage.  The previously cited prior art teaches various methods and systems for installing software and allowing/denying network access to data based on compared information, but nowhere does any of the prior art disclose a method or system which modifies the installation process of downloaded software based on a comparison of extracted access destination information from the downloaded software with access destination information obtained from a storage. The fact that the prior art does not teach or render obvious the instant application as recited in the independent claims has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Yamada et al. (US PGPUB 2003/0101264) discloses method and device for controlling access to a network by software, wherein access is controlled by comparing network access information used for said access with stored network access information.
Smetters et al. (“Instant matchmaking: Simple and secure integrated ubiquitous computing environments,” 2006) discloses a device for enabling users to securely integrate local and remote computing resources into applications, wherein network access is controlled using a trust model.
Prabhakara (“Web Applications Security: A security model for client-side web applications,” 2009) discloses a new security model for web applications which includes the ability to add untrusted URLs to a whitelist.
The Office notes that neither Yamada, Smetters nor Prabhakara discloses or makes obvious a method or system which modifies the installation process of downloaded software based on a comparison of extracted access destination information from the downloaded software with access destination information obtained from a storage.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192/2194